
	
		II
		109th CONGRESS
		2d Session
		S. 3739
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2006
			Mr. Coleman (for
			 himself, Mr. Reed,
			 Mr. Kohl, and Mr. Martinez) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To establish a Consortium on the Impact of Technology in
		  Aging Health Services.
	
	
		1.Short titleThis Act may be cited as the
			 Consortium on the Impact of Technology
			 in Aging Health Services Act of 2006.
		2.Establishment of
			 Consortium
			(a)EstablishmentThere
			 is established a Consortium to be known as the Consortium on the Impact
			 of Technology in Aging Health Services (referred to in this Act as the
			 Consortium).
			(b)PurposeThe
			 purpose of the Consortium is to evaluate the potential of new technologies to
			 help the United States prepare for the unprecedented demographic changes that
			 will occur during the next 10 years in the Nation’s healthcare system.
			(c)Membership
				(1)CompositionThe
			 Consortium shall be composed of 17 members, of whom—
					(A)1 member shall be
			 appointed by the President and designated by the President as Chairperson of
			 the Consortium;
					(B)4 members shall
			 be appointed by the Majority Leader of the Senate;
					(C)4 members shall
			 be appointed by the Minority Leader of the Senate;
					(D)4 members shall
			 be appointed by the Speaker of the House of Representatives; and
					(E)4 members shall
			 be appointed by the Minority Leader of the House of Representatives.
					(2)Qualifications
					(A)In
			 generalAppointments to the Consortium shall be made from
			 individuals who are senior-level executives from the Federal Government or the
			 private-sector who have demonstrated experience as—
						(i)providers of
			 senior, geriatric, and other assistive services, including housing, nursing
			 care, home-and-community based services, and assisted living and caregiver
			 organizations;
						(ii)technology
			 developers or producers of products for aged individuals;
						(iii)Federal, State,
			 or academic researchers that focus on aging issues;
						(iv)physicians and
			 other health care providers;
						(v)insurers and
			 other payer organizations; and
						(vi)representatives
			 of the pharmaceutical industry.
						(B)Inclusion of
			 seniors and individuals with disabilitiesAt least 2 appointees
			 shall be—
						(i)age
			 65 or older; or
						(ii)an
			 individual with a disability.
						(3)Date of
			 AppointmentsThe appointment of a member of the Consortium shall
			 be made not later than 30 days after the date of enactment of this Act.
				(d)Term;
			 vacancies
				(1)TermA
			 member shall be appointed for the life of the Consortium.
				(2)VacanciesA
			 vacancy on the Consortium—
					(A)shall not affect
			 the powers of the Consortium; and
					(B)shall be filled,
			 not later than 30 days after the Consortium is given notice of the vacancy, in
			 the same manner as the original appointment was made.
					(e)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Consortium have been appointed, the Consortium shall hold the
			 initial meeting of the Consortium.
			(f)MeetingsThe
			 Consortium shall meet at the call of the Chairperson.
			(g)QuorumA
			 majority of the members of the Consortium shall constitute a quorum, but a
			 lesser number of members may hold hearings.
			3.Duties
			(a)Study
				(1)In
			 generalThe Consortium shall conduct a study of all matters
			 relating to the potential use of new technology to assist older adults and
			 their caregivers throughout the aging process.
				(2)Matters to be
			 studiedThe matters to be studied by the Consortium shall
			 include—
					(A)methods for
			 identifying technology that can be adapted to meet the needs of seniors,
			 individuals with disabilities, and the caregivers of such seniors and
			 individuals across all aging services settings;
					(B)methods for
			 fostering scientific innovation with respect to aging services technology
			 within the business and academic communities;
					(C)identifying
			 barriers to innovation in aging services technology and devising strategies for
			 removing such barriers;
					(D)developments in
			 aging services technology in other countries that may be applied in the United
			 States;
					(E)methods for
			 ensuring that businesses in the United States have a leadership role in the
			 rapidly expanding global market of aging services technology; and
					(F)identifying
			 barriers to the adoption of aging services technology by health care providers
			 and consumers and devising strategies to removing such barriers.
					(b)RecommendationsThe
			 Consortium shall develop recommendations with respect to the following:
				(1)Identification of
			 developments in current aging services technologies that may result in
			 increased efficiency and cost savings to the healthcare system.
				(2)Opportunities for
			 ongoing research and development by the public and private sectors to
			 accelerate the development and adoption of aging services technology in order
			 to—
					(A)promote the
			 independence of seniors and individuals with disabilities;
					(B)facilitate early
			 disease detection;
					(C)delay the
			 physical, cognitive, social, and emotional decline resulting from disease and
			 the aging process;
					(D)support wellness
			 activities and preventive behaviors;
					(E)promote greater
			 support to community- and facility-based caregivers;
					(F)develop systems
			 that improve the quality and efficiency of facility-based care, such as
			 pharmacy distribution programs and secure electronic clinical records;
					(G)enhance the
			 utilization of technology by caregivers to reduce the burden of paperwork
			 ;
					(H)minimize
			 caregiver burnout; and
					(I)reduce medication
			 errors and improve overall compliance.
					(3)Identification of
			 methods to ensure that necessary technology infrastructure is in place to
			 deliver aging services to rural and urban areas.
				(4)Whether to
			 establish—
					(A)a permanent
			 Federal interagency task force that will facilitate the development and
			 distribution of aging services technology; and
					(B)a National
			 Resource Center that would stimulate research, oversee demonstration projects,
			 and provide training and technical assistance to Federal, State, and private
			 sector organizations and entities that provide aging services.
					(5)Assignment of
			 responsibilities for aging services with respect to jurisdiction, funding, and
			 reporting relationships.
				(c)ReportNot
			 later than 24 months after the date of enactment of this Act, the Consortium
			 shall submit to the President and the appropriate committees of Congress a
			 report that contains the recommendations of the Consortium with respect to the
			 following:
				(1)Development of
			 national policyThe development of a national policy to address
			 issues with respect to technology and assistive health services for seniors,
			 including the appropriate roles and responsibilities for the Federal
			 Government, State and local governments, and the private sector.
				(2)Legislative and
			 program changesThe specific legislative and regulatory changes
			 with respect to Federal laws and programs that would support and encourage the
			 private sector to develop and make widely available consumer-empowered
			 technology solutions.
				(3)Establishment
			 of national resource centerThe establishment of a National
			 Resource Center on Aging Services Technologies to offer training and assistance
			 to the Federal Government, State and local governments, and the private sector
			 in the application of technology in pilots and trials with respect to assistive
			 health services for seniors.
				4.Powers
			(a)HearingsThe
			 Consortium may hold such hearings, meet and act at such times and places, take
			 such testimony, and receive such evidence as the Consortium considers advisable
			 to carry out this Act.
			(b)Information
			 from Federal agencies
				(1)In
			 generalThe Consortium may secure directly from a Federal agency
			 such information as the Consortium considers necessary to carry out this
			 Act.
				(2)Provision of
			 informationExcept as otherwise provided by law, on request of
			 the Chairperson of the Consortium, the head of the agency shall provide the
			 information to the Consortium.
				(c)Postal
			 servicesThe Consortium may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.
			(d)Contract
			 AuthorityThe Consortium may contract with and compensate
			 government and private agencies or persons for services, without regard to
			 section 3709 of the Revised Statutes (41 U.S.C. 5).
			(e)Powers of
			 Members and AgentsAny member or agent of the Consortium may, if
			 authorized by the Consortium, take any action which the Consortium is
			 authorized to take by this section.
			(f)GiftsThe
			 Consortium may accept, use, and dispose of gifts or donations of services or
			 property.
			(g)PrintingFor
			 purposes of costs relating to printing and binding, including the costs of
			 personnel detailed from the Government Printing Office, the Consortium shall be
			 deemed to be a committee of Congress.
			5.Consortium
			 personnel matters
			(a)Compensation of
			 membersMembers of the Consortium shall receive no additional
			 pay, allowances, or benefits by reason of their service on the
			 Consortium.
			(b)Travel
			 expensesA member of the Consortium shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Consortium.
			(c)Staff
				(1)In
			 generalThe Chairperson of the Consortium may, without regard to
			 the civil service laws (including regulations), appoint and terminate an
			 executive director and such other additional personnel as are necessary to
			 enable the Consortium to perform the duties of the Consortium.
				(2)Compensation
					(A)Executive
			 DirectorThe executive director shall be paid the rate of basic
			 pay for level V of the Executive Schedule under section 5316 of title 5, United
			 States Code.
					(B)Other
			 StaffThe staff shall be appointed subject to the provisions of
			 title 5, United States Code, government appointments in the competitive
			 service, and shall be paid in accordance with the provisions of chapter 51 and
			 subchapter III of chapter 53 of that title relating to classification and
			 General Schedule pay rates.
					(d)Detail of
			 Federal Government employees
				(1)In
			 generalAn employee of the Federal Government may be detailed to
			 the Consortium without reimbursement.
				(2)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
				(e)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Consortium may procure temporary and intermittent services in accordance with
			 section 3109(b) of title 5, United States Code, at rates for individuals that
			 do not exceed the daily equivalent of the maximum annual rate of basic pay
			 payable for the General Schedule.
			(f)Physical
			 FacilitiesThe Administrator of the General Services
			 Administration shall locate suitable office space for the operation of the
			 Consortium. The facilities shall serve as the headquarters of the Consortium
			 and shall include all necessary equipment and incidentals required for the
			 proper functioning of the Consortium.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $1,500,000, for the period
			 of fiscal years 2007 through 2010, to remain available until expended.
		7.Termination of
			 ConsortiumThe Consortium
			 shall terminate 180 days after the date on which the Consortium submits the
			 report required under section 3(c).
		
